Citation Nr: 1530557	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-00 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to February 25, 2005 for the award of a 10 percent rating for a tracheostomy scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to May 1975.

This appeal to the Board of Veterans' Appeals (Board) from an August 2005 rating decision entered by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, and issued by the RO in St. Louis, Missouri, that, inter alia, increased the rating for a service-connected tracheostomy scar from 0 to 10 percent, effective February 25, 2005.

In March 2006, the Veteran filed a notice of disagreement (NOD) with respect to the effective date of the award.  In July 2010, the Board remanded the matter for the issuance of a statement of the case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued an SOC addressing the matter in November 2010, and the Veteran perfected the appeal by filing a substantive appeal in January 2011.

In his substantive appeal, the Veteran indicated that he wished to appear at a Board video-conference hearing to provide testimony in support of his appeal.  However, he subsequently withdrew the request for hearing in November 2014.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2014).

The Board notes that this appeal has being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  In a final October 1976 rating decision, the RO established service connection and assigned a zero percent (noncompensable) rating for a tracheostomy scar, effective January 1, 1977.

2.  In a final January 1979 rating decision, the RO denied the Veteran's claim for a permanent and total disability rating for residuals of Guillain-Barre syndrome.

3.  Thereafter, no claim for increased rating for the Veteran's service-connected tracheostomy scar was received until February 25, 2005.

4.  The Veteran does not allege, and the evidence does not reflect, that the service-connected tracheostomy scar underwent an increase in severity during the one-year period prior to February 25, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to February 25, 2005 for the award of a 10 percent rating for a tracheostomy scar have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

In the instant case, the Board observes that the Veteran has appealed the propriety of the effective date assigned for the award of an increased (10 percent) rating for his service-connected tracheostomy scar.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court has held that '"the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

In this case, the Veteran's claim for an increased rating his service-connected tracheostomy scar was granted and an effective date was assigned in the August 2005 rating decision on appeal.  Therefore, as the Veteran has appealed the effective date assigned for the increased rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to the duty to assist, the claims file contains the Veteran's service records, as well as post-service records of VA and private examination and treatment.  The Veteran's statements in support of his claim are also of record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran seeks to establish an effective date prior to February 25, 2005 for the award of a 10 percent rating for a service-connected tracheostomy scar.  He maintains, in essence, that the scar was just as disfiguring in 1977 as it is now.  He and his current and former representatives have advanced argument to the effect that the 10 percent rating should be made effective from January 1, 1977, or, in the alternative, from at least February 2004.

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Specifically, the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse determination by the RO, a notice of disagreement (NOD) must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105.

Applicable regulations provide that, if new and material evidence was received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "New and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young at 468.

In the present case, the evidence reflects that the Veteran developed Guillain-Barre syndrome during service.  In January 1975, he underwent a tracheostomy for purposes of placing him on a respirator.  The respirator was removed later that same month, and the tracheostomy was closed.

In May 1975, the Veteran filed an original claim for VA compensation for Guillain-Barre syndrome.  In a July 1975 rating decision, the AOJ granted service connection for the syndrome, and various manifestations thereof, and assigned a single, 100 percent prestabilization rating therefor, effective May 29, 1975.

In October 1976, following examination, the AOJ entered a decision assigning separate ratings for the various manifestations of Guillain-Barre syndrome, and discontinuing the 100 percent prestabilization rating for the disorder, effective January 1, 1977.  The tracheostomy scar was evaluated as 0 percent disabling.

The record does not contain a copy of the notice letter sent to the Veteran in connection with the October 1976 decision.  However, a VA Form 20-822a (Control Document and Award Letter) reflects that notice of the decision was sent to the Veteran at his most recent address then of record.

In this regard, the Board notes that a "presumption of regularity" attaches to the official acts of public officers.  See, e.g., Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), aff'd sub nom. Marciniak v. West, 168 F.3d 1322 (Fed. Cir. 1998); Chute v. Derwinski, 1 Vet. App. 352, 353 (1991).  That is to say, there is a presumption, rebuttable only by "clear evidence to the contrary," that public officers have properly discharged their official duties.  Ashely v. Derwinski, 2 Vet. App. 307, 308-309 (1992).  In Kuo v. Derwinski, 2 Vet. App. 662, 665 (1992), the Court held, citing Ashley, supra, that "[i]n the absence of clear [underline added] evidence to the contrary, . . . it must be presumed that the Secretary properly discharged his official duties and mailed the letter to appellant in care of his representative in the normal course of business."

Although a copy of the actual notification letter is not of record, pursuant to the presumption of regularity attending the official acts of public officers, it must be concluded that the Veteran was appropriately notified of the October 1976 rating decision, and of his appellate rights.  Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  The documents of record reflect that a proper notification letter was sent to the Veteran at his last known address of record, and there is nothing of record to show that the letter was returned to the AOJ as undeliverable.  Accordingly, because the Veteran did not initiate an appeal within one year, and no new evidence was received during that time frame, the October 1976 decision became final.

In November 1978, the Veteran submitted a claim for a permanent and total rating for residuals of Guillain-Barre syndrome.  Following review a November 1978 VA treatment record (which is devoid of any mention of the Veteran's tracheostomy scar), the AOJ entered a January 1979 decision denying the Veteran's claim.  The Veteran was informed of the decision later that same month, but did not file an NOD or submit any additional evidence within one year.  Consequently, that decision also became final.

In sum, the Veteran did not submit an NOD within one year of notice of the October 1976 or November 1978 rating decisions.  Moreover, new and material evidence was not received within one year of either decision and, in turn, the provisions of 38 C.F.R. § 3.156(b) are not applicable.  Accordingly, those decisions are final.

Thereafter, there is no indication in the record of any intent to file a claim for an increased rating for the Veteran's service-connected tracheostomy scar until February 25, 2005; the date VA received his current claim.

In this regard, the Board has considered the provisions of former 38 C.F.R. § 3.157(b) (effective prior to March 25, 2015), which stated that, once a formal claim for compensation had been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability was not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions would be accepted as an informal claim for increased benefits or an informal claim to reopen.  If the report was generated by VA, the date of the examination or treatment was to be accepted as the date of receipt of the informal claim.  If the report was privately generated, the date of receipt of the report was to be accepted as the date of receipt of the informal claim.  Id.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014) (rescinding the provisions of 38 C.F.R. § 3.157 with respect to claims and appeals filed on or after March 25, 2015).

In the present case, no pertinent evidence or lay statements were received prior to February 25, 2005, so as to establish a date of claim prior to February 25, 2005.  As for VA medical records, the Board notes that VA treatment records dated in March 2002, October 2002, December 2002, and March 2004 reflect, among other things, that the Veteran was noted at those times to have a tracheostomy scar.  These reports were constructively of record as of the dates that they were generated.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  The Board notes, however, that none of those reports contain any indication that the Veteran's scar was more disabling than rated at that time.  The March 2002 and March 2004 records, for example, note only the presence of the scar, without any description, and the October 2002 and December 2002 records indicate only that the scar was "well healed" and "without compromise."  As such, they cannot be construed as informal claims for increased benefits.  See Massie v. Shinseki, 25 Vet. App. 123 (2011) (any interpretation of 38 C.F.R. § 3.157(b)(1) that does not require a report of examination or treatment to indicate a service-connected disability has worsened would produce an absurd result).  Therefore, the Board finds that VA first received the Veteran's claim for an increased rating for his service-connected tracheostomy scar on February 25, 2005.

Having determined that February 25, 2005, is the date of receipt of the claim for purposes of assigning an effective date, the Board is obliged to review the evidence of record to determine whether an ascertainable increase in disability occurred during the preceding year.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, there is no evidence of such an increase.  Indeed, the Veteran does not allege that any such increase occurred.  Rather, what he maintains, in essence, is that the scar is equally as disabling (i.e., disfiguring) now and it was in 1977.  As such, there is no evidentiary basis for assigning an effective date for the current 10 percent rating at any time during the one-year period prior to February 25, 2005.

The Board understands the Veteran's assertion that his increased rating should be made effective from 1977, when his tracheotomy scar was assigned a zero percent rating.  However, on the current record, in order for the Veteran to be awarded an effective date based on his earlier claim, he would have to demonstrate clear and unmistakable error (CUE) in the prior adjudication of his claim.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995).  He and his representative have not made any such pleading or allegation, certainly not with the required specificity in terms of what exactly the CUE was and why, if not committed, this would have manifestly changed the outcome of the prior decision.  Accordingly, no award can be made on that basis.

For all the foregoing reasons, the Board concludes that the preponderance of the evidence is against the assignment an effective date prior to February 25, 2005 for the award of a 10 percent rating for the tracheostomy scar.  The appeal must therefore be denied.


ORDER

An effective date prior to February 25, 2005 for the award of a 10 percent rating for a tracheostomy scar is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


